DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1- are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rinehart et al. (Rinehart) (2018/0225976 A1).
Regarding claim 8, Rinehart discloses a system for predicting flight safety events using learning-based model (para. [0021]), the system comprising:
at least one memory having processor-readable instructions stored therein; and
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configured the processor to perform a plurality of functions, including functions for:
receiving, by a processor, flight data from an aircraft (Fig. 5, item 4) and contextual information (real time data such as weather, Fig. 5, item 302, para. [0023]) of a flight for the aircraft:
identifying, by the processor, patterns in the received flight data and contextual information that correspond to a specific type of event (data patterns from incidents and accidents) that occurred during the flight (paras. [0051], Fig. 5, item 404);
computing, by the processor, a probability of an occurrence of an event for the flight based on the identified patterns in the received flight data and contextual information (para. [0027], [0032], [0042]-[0052]) and
sending, by the processor, an alert to the aircraft when the computed probability of an occurrence of an event is above a predetermined threshold (para.[0027], [0032], Fig. 5, item 406).
Regarding claim 9, in Rinehart, the identifying patterns comprises utilizing a machine learning model.  Para. [0051].
Regarding claim 10, the machine learning model disclosed in Rinehart is a prediction model (para. [0032]), and further comprise training the prediction model based on predetermined intervals (para. [0027]).  
Regarding claim 11, in Rinehart, the contextual information include at least one of traffic data, weather data, runway data, restrictions data, and communications with air traffic control (ATC).  Fig. 2.  Para. [0021] item 112 and Fig. 1.  
Regarding claim 12, the flight data disclosed in Rinehart include at least one of flight path data, flight data management (FDM) data, flight management system (FMS) data, and quick access recorder (QAR) data. Para. [0023].
Regarding claim 13, the event in Rinehart, is an occurrence of a hazard event, and the alert includes the hazard and mitigation suggestions.  Paras. [0030], [0031], 
Regarding claim 14, the hazard discussed in Rinehart s at least one of insufficient stopping distance and loss of control (para. [0030], warning about short runway and poor surface).  
Regarding claims 1-7, the rejection of claims 1-7 recites the rejection of claims 8-14, except claims 1-7 are method claim counterparts of claims 8-14.
Regarding claims 15-20, the rejection of claims 15-20 recites the rejection of claims 8-13, except the claimed non-statutory computer readable medium.  However, this feature is also disclosed in Rinehart.  Para. [0065].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
14 Aug 21